Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 06/17/2021; is a continuation of 16775188, filed 01/28/2020 ,now U.S. Patent #11042699; 16775188 Claims Priority from Provisional Application 62798070, filed 01/29/2019; 16775188 Claims Priority from Provisional Application 62798076, filed 01/29/2019; 16775188 Claims Priority from Provisional Application 62798089, filed 01/29/2019; 16775188 Claims Priority from Provisional Application 62798099, filed 01/29/2019. Claim(s) 1-20 are pending. Claim(s) 1 and 11 are independent claims.

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 07/22/2022, 03/09/2022 and 09/15/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.
  			    Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-18 of U.S. Patent 11,042,699  issued 06/22/2021 to Patent  Application 16.775,188 filed 01/28/2020 (hereinafter, “Patent ‘699”).
  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar method of 
presenting, by a server, a first user interface to a first client device, wherein the first user interface is configured to receive a set of logic and a version identifier from the first client device; populating, by the server, a spreadsheet with the set of logic and the version identifier; executing, by the server, the set of logic from the spreadsheet; presenting, by the server, a second user interface to a second client device, wherein the second user interface contains a reflexive questionnaire with a set of questions generated based on the set of logic; storing, by the server, the set of questions such that the set of questions is associated with the version identifier; receiving, by the server, a set of answers to the set of questions inputted from the second client device; storing, by the server, the set of answers as a set of metadata; associating, by the server, the version identifier with the set of metadata; presenting, by the server, a third user interface to a third client device, wherein the third user interface is configured to receive a request from the third client device; locating, by the server, the version identifier responsive to the request from the third client device; retrieving, by the server, the set of questions based on the version identifier; retrieving, by the server, the set of metadata based on the version identifier; generating, by the server, the reflexive questionnaire with the set of questions based on the version identifier and the set of answers based on the set of metadata responsive to the request; and presenting, by the server, the reflexive questionnaire on the third user interface to the third client device responsive to the request….(see claim 1 of the current patent application).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interprets the current patent application; which is ... in the BRI (Broadest Reasonable Interpretation); is conceptually the same invention as describers in Paten ‘699, i.e., ... presenting, by a server, a first user interface to a first client device, wherein the first user interface is configured to receive a set of logic and a version identifier from the first client device, the set of logic comprising a plurality of logic statements, wherein each logic statement comprises a Boolean or conditional string; populating, by the server, a spreadsheet with the logic statements and the version identifier; executing, by the server, the logic statements from the spreadsheet; presenting, by the server, a second user interface to a second client device and a third user interface to a third client device, wherein the second user interface and the third user interface each contain a reflexive questionnaire with a set of questions generated based on the logic statements; storing, by the server, the set of questions such that the set of questions is associated with the version identifier; receiving, by the server, a first set of answers to the set of questions inputted from the second client device and a second set of answers to the set of questions inputted from the third client device; storing, by the server, the first set of answers and the second set of answers as a set of metadata; associating, by the server, the version identifier with the set of metadata; presenting, by the server, a fourth user interface to a fourth client device, wherein the fourth user interface is configured to receive a request from the fourth client device; locating, by the server, the version identifier responsive to the request from the fourth client device; retrieving, by the server, the set of questions based on the version identifier; retrieving, by the server, the set of metadata based on the version identifier; generating, by the server, a first reflexive questionnaire and a second reflexive questionnaire with the set of questions based on the version identifier and the first set of answers and the second set of answers based on the set of metadata responsive to the request; and presenting, by the server, the reflexive questionnaire on the fourth user interface to the fourth client device responsive to the request
Thus, they are both exhibiting similar method of presenting, by a server, a first user interface to a first client device, wherein the first user interface is configured to receive a set of logic and a version identifier from the first client device; populating, by the server, a spreadsheet with the set of logic and the version identifier; executing, by the server, the set of logic from the spreadsheet; presenting, by the server, .... generating, by the server, the reflexive questionnaire with the set of questions based on the version identifier and the set of answers based on the set of metadata responsive to the request; and presenting, by the server, the reflexive questionnaire on the third user interface to the third client device responsive to the request...
Please noted: A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The Claims are comparing as following:
Claim(s) 1-20 of current application and Claim(s) 1-18 of  the Patent ‘699 are compared as follows, 
  Current Application (Broad)
Patent ‘699 (more specific)

Claim(s) 1-20
 
Claim(s) 1-18
Claim 1: ... presenting, by a server, a first user interface to a first client device, wherein the first user interface is configured to receive a set of logic and a version identifier from the first client device; 




populating, by the server, a spreadsheet with the set of logic and the version identifier; executing, by the server, the set of logic from the spreadsheet; presenting, by the server, a second user interface to a second client device, wherein the second user interface contains a reflexive questionnaire with a set of questions generated based on the set of logic; 



storing, by the server, the set of questions such that the set of questions is associated with the version identifier; receiving, by the server, a set of answers to the set of questions inputted from the second client device;




storing, by the server, the set of answers as a set of metadata; 


associating, by the server, the version identifier with the set of metadata; 

presenting, by the server, a third user interface to a third client device, wherein the third user interface is configured to receive a request from the third client device; 

locating, by the server, the version identifier responsive to the request from the third client device;

retrieving, by the server, the set of questions based on the version identifier;

 retrieving, by the server, the set of metadata based on the version identifier; 

generating, by the server, the reflexive questionnaire with the set of questions based on the version identifier and the set of answers based on the set of metadata responsive to the request; 




and presenting, by the server, the reflexive questionnaire on the third user interface to the third client device responsive to the request...(Claim 1)
Claim 1: ... presenting, by a server, a first user interface to a first client device, wherein the first user interface is configured to receive a set of logic and a version identifier from the first client device, the set of logic comprising a plurality of logic statements, wherein each logic statement comprises a Boolean or conditional string; 

populating, by the server, a spreadsheet with the logic statements and the version identifier; executing, by the server, the logic statements from the spreadsheet; presenting, by the server, a second user interface to a second client device and a third user interface to a third client device, wherein the second user interface and the third user interface each contain a reflexive questionnaire with a set of questions generated based on the logic statements; 

storing, by the server, the set of questions such that the set of questions is associated with the version identifier; receiving, by the server, a first set of answers to the set of questions inputted from the second client device and a second set of answers to the set of questions inputted from the third client device; 

storing, by the server, the first set of answers and the second set of answers as a set of metadata;

 associating, by the server, the version identifier with the set of metadata;

 presenting, by the server, a fourth user interface to a fourth client device, wherein the fourth user interface is configured to receive a request from the fourth client device; 

locating, by the server, the version identifier responsive to the request from the fourth client device;

retrieving, by the server, the set of questions based on the version identifier; 

retrieving, by the server, the set of metadata based on the version identifier; 

generating, by the server, a first reflexive questionnaire and a second reflexive questionnaire with the set of questions based on the version identifier and the first set of answers and the second set of answers based on the set of metadata responsive to the request; 

and presenting, by the server, the reflexive questionnaire on the fourth user interface to the fourth client device responsive to the request... [Claim 1]

Claims 2-20

Claims 2-18



  Allowable Subject Matter
Claim(s) 1-20 would be allowable if filling “Terminal Disclaimed” and/or “Amending” claim(s) to overcome the nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-18 of Patent ‘699.













--------				Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hurley et al., (“US 20170357628 A1” filed 06/08/2016)  relates to spreadsheet; which may be received by a server from a designer system... the data may be arranged in rows and correspond to several form elements... user may input data into displayed fields, work flow functions may be used in the form spreadsheet to conditionally show or hide parts of the form based on user inputs...[Para(s) 41-46, 48, 67 and 61-72].
Sundararam et al., (“US 20130035947 A1” filed 12/08/2011), relates to rows of data for records associated with questionnaire prompts output and questionnaire options selected for a dynamic questionnaire, and columns associated with identifiers and selected questionnaire option value, and a clause column for entries of logic for setting a parameter to determine other values for generating a simulation of dynamic questionnaires and questionnaire options .... based on identifiers and codes (key) [Para(s) 91-96, and 47-58].
Stubley et al., (“US 20160179934 A1” filed 12/18/2014).relates to (Questions and Answer) system in identifying answers to questions....[Para(s) 24 and 55].
Harm et al., (“US 20110041140 A1” filed 08/13/2009 [hereinafter “Harm”], relates to spreadsheet application macro managing…[Para(s) 24-30, 70, 199-201].
Zhang et al., (“US 20160055374 A1” filed 08/21/2014 [hereinafter “Zhang”], relates to spreadsheet application macro managing…[Para(s) 24-30, 70, 199-201], describing the input image files and user interactions, such as those through the interface 118 may be communicated from the computing device 101 to the remote computer 110 [Para(s) 4, 30-40, 51-78].
Isensee et al., (“US 20150088998 A1” filed 09/26/2013 [hereinafter “Isensee”], relates to the Q and A system to generate one or more candidate answers to the posed questions...wherein the system...knows what device the user has from other data sources, such as user account data structures or the like, with the identification of the user coming from the metadata associated with the connection, user session, etc. This identification of the user's device may assist in providing a solution to the user's issue in that the answer to the user's question or request for assistance may vary by device [Para(s) 36-38, 53-54 and 70-73].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC A TRAN/Primary Examiner, Art Unit 2177